Citation Nr: 9934433	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  92-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for pes planus 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for dermatophytosis of 
the feet currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from December 1943 to 
December 1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from the Newark, New Jersey, Regional Office (NJRO) 
of the Department of Veterans Affairs (VA).  The original 
decision appealed by the veteran was made by the New York, 
New York Regional Office (NYRO) of the VA.  The veteran 
changed his residence and the claim was transferred to the 
NJRO during the pendency of the appeal.  

The claim was remanded by the Board in October 1993.  
Additional medical examinations were conducted in accordance 
with that remand and the NJRO granted increased ratings from 
10 percent to 30 percent for dermatophytosis and for 
bilateral pes planus with degenerative joint disease, 
bilateral hallux valgus, left pes cavus and hammertoes of the 
right 2nd, 3rd, 4th, and 5th toes.  Those issues were then 
certified to the Board for further appellate review.  

The Board also directed consideration of whether a statement 
of the veteran received November 15, 1991 constituted a valid 
notice of disagreement with a May 27, 1991 rating decision.  
The NJRO determined that it did not and notified the veteran 
of its decision.  The veteran did not file a notice of 
disagreement with regard to that issue and it is not before 
the Board on appeal at this time.  The Board directed 
consideration of the issues of service connection for hallux 
valgus, pes cavus, hammertoe deformity, cellulitis of the 
feet and vascular disability of the feet.  Service connection 
for hallux valgus, pes cavus, hammertoe deformity and 
vascular disability of the feet was granted in a rating 
action in May 1997 and further consideration of those issues 
is moot.  It was mentioned in that rating decision that 
cellulitis was not present on examination in January 1977, 
and the additional grant of service connection did not 
include cellulitis.  As a result of this rating action, the 
combined rating for the veteran's service-connected 
disabilities was increased to 60 percent effective from June 
1961, and 80 percent effective from November 1991.  The 
veteran has not disagreed with the actions taken by this 
rating decision.  


FINDINGS OF FACT

1.  The veteran has pes planus manifested by tenderness to 
touch, limitation of motion of the foot, hammer toes and 
hallux valgus, without marked pronation of the feet or marked 
inward displacement and spasm of the tendo achillis.

2.  The veteran has a skin condition of the feet manifested 
by blistering, scaling, oozing and maceration and 
onychomycosis of the great toes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a Code 5276 (1999).

2.  The criteria for a rating in excess of 30 percent for a 
skin condition of the feet are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.20, 4.118 Code 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran was granted service 
connection for a fungus infection of the right foot with a 
zero percent rating in a rating action dated in February 
1946.  Service connection for pes planus was granted in a 
rating action dated in May 1947 and a 10 percent rating was 
assigned.  In June 1947 service connection was granted for 
dermatophytosis of both feet with a zero percent rating.  
That rating was increased to 10 percent in July 1948.

VA examination in January 1955 revealed tinea pedis affecting 
the soles of both feet and pes planus manifested by mild 
lowering of the longitudinal arches and moderate depression 
of the transverse arches with plantar callosities and mild 
pronation of the feet.  It was noted that his symptoms were 
relieved by arch supports.

On VA examination in February 1991 the veteran complained of 
swelling of the legs and pain in the feet.  Examination 
revealed that there was moderate elevation of the 
longitudinal arch of the soles of both feet.  There were 
calluses of the plantar surface of the right big toe, and 
under the 2nd and 3rd metatarsal heads of the right sole.  
There were similar calluses of the left foot.  There was 
bilateral hallux valgus.  There were hammer toes on the right 
2nd, 3rd and 4th toes with the 5th toe under the surface of the 
4th toe.  There was brown pigmentation and diffuse scaling of 
the lower legs from the mid shin to the ankles.  There was 
mild erythema on the left shin area.  No ulcers were seen.  
X-rays revealed hallux valgus of both feet.  There was 
minimal pes planus of the right foot and exaggeration of the 
longitudinal arch of the left foot approaching a pes cavus.  
Orthopedic diagnoses were bilateral hallux valgus and pes 
planus of the right foot.  Dermatological diagnosis was 
bilateral stasis dermatitis and probable onychomycosis of the 
right first toe nail.

VA out-patient clinic records dated from February 1991 to 
January 1992 reveal that in February 1991 the veteran 
complained of pain in both legs on walking.  In April 1991 
the veteran complained of pain in both feet around the heels 
and dorsum of the feet.  Examination revealed a callus at the 
4th proximal inter phalangeal joint on the right.  In July 
1991 the veteran complained of pain in the ankles and feet 
when walking.  He stated that he had used orthopedic shoes, 
but was unable to wear them because of a fungal infection.  
It was reported that he had bilateral flat feet and 
degenerative arthritis of both feet and toes at the 
metatarsal phalangeal joint, the proximal inter phalangeal 
joint and the distal inter phalangeal joint.  There was no 
fungus infection at the time of examination.  He was provided 
with a cane.  

On VA examination of the skin in January 1997 the veteran 
reported that he developed vesicles on the side of his feet 
approximately three times a year and that the vesicles 
interfered with his walking because of pain.  On examination 
there were no vesicles.  There was 2+ pitting edema of the 
lower extremities.  There was marked scaling, hyperkeratosis 
and erythema of both lower legs.  Similar findings were 
reported on the dorsal surface of the feet.  There was marked 
scaling and maceration of the toe web.  The toe spaces 
appeared to be markedly narrowed.  There were onychomycotic 
changes of several toenails.  There were hypo-pigmented 
patches of both lower legs.  Diagnoses were stasis 
dermatitis, early elephantiasis varicosa nostra of the legs 
secondary to long-standing stasis dermatitis, post 
inflammatory hypo-pigmentation of the legs secondary to 
stasis dermatitis and history of vesicular eruption of the 
feet, not present on examination, possibly secondary to tinea 
pedis and/or dishydrotic eczema.

On examination for diseases of the arteries and veins it was 
reported that the veteran complained of pain in the feet.  
Examination revealed that he was able to take a few steps 
without assistance.  He was unable to heel or toe walk and 
unable to squat.  The feet were tender to the touch.  He had 
decreased range of motion of the feet with pain.  
Dorsiflexion was to 3 degrees and plantar flexion was to 2 
degrees.  Inversion and eversion were to 0 degrees.  There 
was a flexion deformity of the proximal interphalangeal joint 
of the 2nd through 5th toes bilaterally.  Pertinent diagnoses 
were degenerative joint disease of the feet and pes planus.

In an undated memo the examiners responded to questions from 
a rating specialist at the NJRO.  One examiner indicated that 
the veteran's hallux valgus, pes cavus, hammertoes and 
degenerative joint disease were secondary to his service 
connected pes planus.

On VA examination of the feet in August 1997 the veteran 
complained of pain, swelling, ulceration, discoloration and 
poor circulation of his feet.  Examination revealed that his 
gait was antalgic.  He walked with the help of a cane.  His 
feet were cold to the touch.  The skin was discolored, dry 
and scaly.  There was 1+ edema.  There was bilateral 
paresthesia.  There was a 2.5 inch ulceration on the lateral 
aspect of the right foot.  Hallux valgus deformity was 
present bilaterally.  There was no pes cavus.  Pes planus 
deformity was not well defined.  X-rays revealed eversion 
metatarsus on the right, possible pes planus on the left and 
hallux valgus on the right and to a lesser extent on the 
left.  Diagnoses were peripheral vascular insufficiency with 
ulceration, discoloration and skin changes and pes planus 
deformity and hallux valgus deformity bilaterally.  The 
examiner stated that discoloration, ulceration and dry scaly 
skin were due to vascular insufficiency.  The examiner 
further noted that hallux valgus deformity is sometimes 
associated with pes planus deformity, but whether it is 
caused by pes planus deformity is questionable.  The examiner 
also opined that dermatophytosis per se is not related to pes 
planus deformity.

Examination of the skin revealed that skin on both dorsal 
feet and the lower legs was sloughing off with underlying 
erythematous scaly patches and secondary hypopigmentation of 
the lower legs.  There was non-pitting edema of both feet and 
marked maceration of the interdigital spaces, which were 
markedly narrowed.  There was subungual hyperkeratosis of the 
great toenails.  There was a 4 cm. by 4 cm. ulcer on the 
lateral right foot with a clean base, secondary to previous 
blister formation.  Diagnoses were chronic stasis dermatitis 
with chromic edema and early elephantiasis varicosa nostra 
and chronic tinea pedis and onychomycosis with recurrent 
blisters, sores and ulcers of the lateral feet and marked 
maceration of the interdigital spaces of the toes secondary 
to narrowing of the spaces.

On VA examination in December 1998 the veteran complained of 
an ulcer on the right ankle which had been present for a long 
time.  Examination revealed an ulcer on the lateral malleolus 
of the right foot.  There was some marked granulation of the 
base.  The veteran was wheelchair bound.  The bottom of the 
foot revealed a mild pes planus deformity.  X-rays of the 
feet revealed eversion metatarsus on the right and possible 
pes planus on the left.  There was hallux valgus on the right 
and to a lesser extent on the left.  The examiner opined that 
there was no correlation between the ulcer and an incident in 
service.  Examination of the skin revealed post-inflammatory 
maceration of the interdigital spaces of the toes.  There was 
subungual hyperkeratosis of the big toenails and scaling of 
the dorsum of the feet and ankles.  There was a 5.5 cm. by 3 
cm. ulcer of the right lateral malleolus with clean 
granulating base.  There was post-inflammatory, 
hyperpigmentation of the ankles and dorsum of the feet and 
sclerodermiform changes of the lower legs.  Diagnoses were 
chronic tinea pedis with recurrent blistering, scaling, 
oozing and maceration, onychomycosis of the great toes and 
recurrent ulcer of the right malleolus secondary to venous 
reflux.

Flatfoot

A 10 percent rating is provided for moderate bilateral 
flatfoot (pes planus) with the weight bearing line over or 
medial to the great toe, inward bowing of the tendo achillis 
and pain on manipulation and use of the feet.  A 30 percent 
rating is provided where there are severe symptoms with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities.  A 50 
percent rating is provided where there are pronounced 
symptoms with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a Code 5276 (1999).  A 10 percent rating is 
provided for unilateral hallux valgus where there has been 
resection of the metatarsal head, or where the condition is 
so severe as to be equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a Code 5280 (1999).  A 10 percent rating is 
provided for hammer toe affecting all toes on one foot 
without claw foot.  38 C.F.R. § 4.71a Code 5282 (1999).

VA examinations in 1997 and 1998 show that the veteran has 
hallux valgus, hammer toes and degenerative joint disease of 
the joints of the feet all resulting from his service 
connected pes planus.  He has not had surgery for his hallux 
valgus, nor is it so severe as to be equivalent to amputation 
of a great toe.  Accordingly, there is no basis for assigning 
a separate compensable rating for hallux vagus in this case.  
Only four hammer toes are demonstrated by the medical 
evidence.  Accordingly, there is no basis for assigning a 
separate rating for hammer toes in this case.  Since 
arthritis is rated on the basis of limitation of motion of 
the joint or joints involved (38 C.F.R. § 4.71a Code 5003 
(1999)), the proper rating code for evaluating the veteran's 
overall foot disability is the code provided for flatfoot 
(i.e. Code 5276).  

The veteran's foot condition is manifested by tenderness to 
touch, limitation of motion of the foot, hammer toes and 
hallux valgus.  Each of those symptoms has been shown to a 
greater or lesser degree in each foot.  However, neither 
marked pronation of the feet nor marked inward displacement 
and spasm of the tendo achillis has been demonstrated.  
Therefore, the Board concludes that the evidence does not 
provide a basis for assigning a 50 percent rating for the 
veteran's bilateral pes planus in this case.

Skin Disorder

Over the years various diagnoses have been used to describe 
the veteran's skin disorder of the feet.  The most recent 
diagnoses were tinea pedis and onychomycosis.  Since those 
disorders are not listed in the rating schedule, rating by 
analogy is required.  38 C.F.R. § 4.20 (1999).  Analogous 
rating is possible under 38 C.F.R. § 4.118, Code 7806 (1999).  
A 30 percent rating is provided where there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is provided where there 
is ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or where the condition is 
exceptionally repugnant.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.118 Code 7899-7806 (1999).

The evidence shows that the veteran's skin condition involves 
only his feet.  His symptoms include blistering, scaling, 
oozing and maceration and onychomycosis of the great toes.  
There is no evidence of extensive exfoliation, crusting, 
systemic or nervous manifestations or excessive repugnance.  
The veteran has had ulceration, but that condition is 
attributed to his peripheral vascular disease for which a 
separate rating is assigned.  Accordingly, the Board 
concludes that the veteran's skin symptoms do not meet the 
criteria for assignment of the next higher rating.


ORDER

Entitlement to an increased rating for pes planus is denied.  
Entitlement to an increased rating for dermatophytosis of the 
feet is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

